DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 08/12/2022.
Claims 2-3 and 8-9 have been amended.
Claims 14-16 are newly added.
Claims 1-16 are pending.
Claims 1-16 are rejected.

Response to Amendment
In the Remarks filed 08/12/2022, Applicant has amended:
The language of claims 2 and 8 to remove the limitation regarding “determining the number of disks in the first set” in order to address clarity issues. The Examiner therefore withdraws the 35 U.S.C. 112(b) rejections made to claims 2 and 8 in the non-final Office action dated 05/19/2022.
The language of claims 3 and 9 to address antecedent basis issues. The Examiner therefore withdraws the 35 U.S.C. 112(b) rejection made to respective claims 3 and 9 in the non-final Office action dated 05/19/2022. Additionally, 112(b) rejections made against claims 5-6 and 11-12 are withdrawn based on Applicant’s amendments addressing previously identified issues.

Response to Arguments
In Remarks filed on 08/12/2022, Applicant substantially argues:
Regarding claims 4 and 10, the limitations of “the first disk set and second disk set before adjustment” refer to restoring data to the disk sets prior to the adjusting the number of disks occurring in claim 3 and 9, from which claim 4 and 10 respectively depend, and therefore the limitations are clear as to the intended limitation of restoring data to before the adjustment. Applicant’s arguments filed have been fully considered and are persuasive. The Examiner therefore withdraws the 35 U.S.C. 112(b) rejection made to respective claims 4 and 10 in the non-final Office action dated 05/19/2022.
The applied reference Li fails to disclose the limitations of claim 1, and similarly recited in claims 7 and 13, of “storing cache data in a buffer memory… into a standby disk based on a determination that the number of disks… is less than a threshold number of disks.” In particular, Applicant points to Paragraph [0058] of Li as only disclosing writing cache data to a standby disk when power to the cache component fails thereby providing power failure protection. In this manner, it is argued that Li does not suggest writing cache data to a standby disk for any other purpose such as the claimed limitation pertaining to the number of disks being below a threshold number. Additionally, it is pointed out that Li stores to-be-flushed cache pages into a persistent memory which is not data from respective data sets and the data stored into persistent memory is loaded back into cache and not the respective adjusted disk sets. Applicant’s arguments filed have been fully considered but they are not found to be persuasive. The cited Paragraph [0058] of Li discloses the functionality of storing cached data into a standby disk for preserving data that might be lost due to power failure. However, this is not the only scenario in which Li stores cache data; it is additionally disclosed in Paragraph [0042] that persistent memory is used to store data to be written to the disk array group when there is a malfunctioning disk thereby requiring a rebuilding process to occur. In view of Luo which as cited discloses changing disk assignment as part of a rebuild process, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the storing of cache data is not limited to power events or storing to a standby disk but also disk malfunction situations requiring a rebuild of data and storing cache data to persistent memory. The Examiner notes that the current claim limitations as well as the originally filed Specification do not explicitly define the structure or functional requirements of a “standby disk” beyond the Specification disclosing on Pages 4 and 5 that “the standby disk may be a solid state disk (SSD).” In this manner, Li’s disclosure of storing data to persistent memory or a standby disk are both interpreted as meeting the requirements of the limitations of the claim as storing the data for persistence purposes. This is additionally supported by Paragraph [0039] of Li which discloses “The “storage disk” stated here may refer to any non-volatile storage medium that is currently known or to be developed in the future, for example, magnetic disk, optical disk or solid-state disk (SSD), or the like.” Furthermore, it is noted by Li in Paragraph [0042] that the cached data stored into the persistent memory may then be written to the specific position in the disk group after the rebuilding process is completed. Herein and as well as previously cited Paragraph [0058] disclose writing to the disk group after rebuilding is completed. In this manner, Li in view of Luo discloses both storing cached data into a standby disk while rebuild is occurring and loading data in the standby disk into the disk groups after rebuilding is finished. The rejections herein are updated for clarity purposes.
The applied references fail to disclose the limitations of dependent claims 2-6 and 8-16 by virtue of dependency on respective independent claims 1 and 7 for the reasons indicated above. Applicant’s arguments filed have been fully considered but they are not found to be persuasive for the reasons indicated above.
Newly added claims 14-16 are addressed for the first time in the current action.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated August 12, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2019/0391889) in view of Li et al. (US 2019/0163409).

Regarding claim 1, Luo discloses, in the italicized portions, a storage management method, comprising: storing cache data in a buffer memory corresponding to a storage disk group into a standby disk based on a determination that the number of disks in a first disk set in the storage disk group is less than a threshold number of disks ([0032] In FIG. 11, a flowchart shows a method according to an example embodiment. The method involves assigning 1100 a first stripe to span a first set of disks. A second stripe is assigned 1101 to span a second set of disks. At least one disk of the second set is not in the first set. A subset of failed drives in the first set is determined 1102 such that the first stripe is in a critical state where a failure of another drive in the first set will lead to data loss in the first stripe.), wherein the cache data comprises a first part of data corresponding to the first disk set and a second part of data corresponding to a second disk set in the storage disk group, and the number of disks in the second disk set is greater than the threshold number of disks; adjusting at least one disk in the second disk set to the first disk set so that the number of disks in the adjusted first disk set and the number of disks in the adjusted second disk set are both greater than or equal to the threshold number of disks ([0032] The second stripe is determined 1103 in a fault-tolerant state such that the second stripe can have failures of two drives in the second set before the second stripe is in the critical state. Part of an operational disk of the second set used by the second stripe is allocated 1104 to the first stripe to replace at least part of the subset of failed drives.); loading the first part of data in the standby disk into the adjusted first disk set; and loading the second part of data in the standby disk into the adjusted second disk set. Herein it is disclosed by Luo that disks corresponding to stripes, otherwise interpreted as disk groups, in a distributed storage are monitored and when it is determined that a first stripe is in a condition that there are insufficient disks thus putting the stripe into a certain state, at least one disk from another stripe is reallocated to the first stripe. This is done when it is determined that the second stripe is able to lose the disk to be allocated without also having insufficient disks. In this manner, disks may be reallocated between stripes in order to address drive failures which is necessary to meet the required number of disks to service a certain RAID level; in this case the RAID level is an indication of the threshold number of disks for the disk set. Luo does not explicitly disclose storing cache data into a standby disk and, after the adjusting, loading the cache data from the standby disk into the first and second disk sets respectively. Regarding these limitations, Li discloses in Paragraphs [0042] and [0058] “[0042] When a disk in the disk array group (e.g., disk array group 231-1) malfunctions, the rebuilding process with respect to the disk array group 231-1 may happen, so as to use the standby disk to rebuild the malfunction disk. During rebuilding, the disk array group 231-1 in the degraded mode still possibly receives the I/O request from the upper-layer application. When the write request with respect to the disk array group in the degraded mode arrives, the persistent memory 220 provided by the cache component 210 may be used to replace the journal space 130 as shown in FIG. 1, to ensure data consistency of the write operation. For example, before the new data is written into a specific stripe in the disk array group 231-1, it is possible to firstly write the new data and calculated new parity information into the persistent memory 220, and then flush the new data and the new parity information in a specific position of the specific stripe in the disk array group 231-1. [0058] In addition, as described above, the cache component 210 may further comprise a battery to provide power failure protection for the cached data. For example, when the power source of the system fails, the cache component 210 may use the battery to write the to-be-flushed cache page into a standby disk. Upon recovery of the power failure, the cache component 210 may firstly reload the to-be-flushed cache page into the persistent memory 220, and then attempt to flush the dirty page into the storage disk.” Herein it is disclosed by Li that cached data may be stored into a standby disk and from the standby disk the data may be loaded back into cache and then written to the storage disk. Additionally, cached data may be written into the persistent memory of the cache component and then written to the disk group after rebuilding. In case of storing data, this may be applied to any data currently cached which may include data according to the first and second disk sets as would be recognized by one of ordinary skill in the art. In this manner, disk data may be rebuilt in the case of power loss or other failure event which includes disk failure. The Examiner notes that the current claim limitations as well as the originally filed Specification do not explicitly define the structure or functional requirements of a “standby disk” beyond the Specification disclosing on Pages 4 and 5 that “the standby disk may be a solid state disk (SSD).” In this manner, Li’s disclosure of storing data to persistent memory or a standby disk are both interpreted as meeting the requirements of the limitations of the claim as storing the data for persistence purposes. This is additionally supported by Paragraph [0039] of Li which discloses “The “storage disk” stated here may refer to any non-volatile storage medium that is currently known or to be developed in the future, for example, magnetic disk, optical disk or solid-state disk (SSD), or the like.” It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to load the cached data from a standby disk into the disks of the respective disk sets as managed by Luo in order to preserve data validity in the system (Li [0046]). Luo and Li are analogous art because they are from the same field of endeavor of managing storage disk groups.
Regarding claim 7, Luo discloses, in the italicized portions, an electronic device, comprising: at least one processing unit; and at least one memory, coupled to the at least one processing unit and having machine- executable instructions stored thereon, wherein when executed by the at least one processing unit, the instructions cause the device to perform actions ([0034]), and the actions comprise: storing cache data in a buffer memory corresponding to the storage disk group into a standby disk based on a determination that the number of disks in a first disk set in a storage disk group is less than a threshold number of disks ([0032]), wherein the cache data comprises a first part of data corresponding to the first disk set and a second part of data corresponding to a second disk set in the storage disk group, and the number of disks in the second disk set is greater than the threshold number of disks; adjusting at least one disk in the second disk set to the first disk set so that the number of disks in the adjusted first disk set and the number of disks in the adjusted second disk set are both greater than or equal to the threshold number of disks ([0032]); loading the first part of data in the standby disk into the adjusted first disk set; and loading the second part of data in the standby disk into the adjusted second disk set. Herein it is disclosed by Luo that disks corresponding to stripes, otherwise interpreted as disk groups, in a distributed storage are monitored and when it is determined that a first stripe is in a condition that there are insufficient disks thus putting the stripe into a certain state, at least one disk from another stripe is reallocated to the first stripe. Luo does not explicitly disclose storing cache data into a standby disk and, after the adjusting, loading the cache data from the standby disk into the first and second disk sets respectively. Regarding these limitations, Li discloses in Paragraphs [0042] and [0058] that cached data may be stored into a standby disk and from the standby disk the data may be loaded back into cache and then written to the storage disk. In this manner, disk data may be rebuilt in the case of power loss or other failure event including disk failure. Claim 7 is rejected on a similar basis as claim 1.
Regarding claim 13, Luo discloses, in the italicized portions, a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform storage management; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of ([0034]): storing cache data in a buffer memory corresponding to a storage disk group into a standby disk based on a determination that the number of disks in a first disk set in the storage disk group is less than a threshold number of disks ([0032]), wherein the cache data comprises a first part of data corresponding to the first disk set and a second part of data corresponding to a second disk set in the storage disk group, and the number of disks in the second disk set is greater than the threshold number of disks; adjusting at least one disk in the second disk set to the first disk set so that the number of disks in the adjusted first disk set and the number of disks in the adjusted second disk set are both greater than or equal to the threshold number of disks ([0032]); loading the first part of data in the standby disk into the adjusted first disk set; and loading the second part of data in the standby disk into the adjusted second disk set. Herein it is disclosed by Luo that disks corresponding to stripes, otherwise interpreted as disk groups, in a distributed storage are monitored and when it is determined that a first stripe is in a condition that there are insufficient disks thus putting the stripe into a certain state, at least one disk from another stripe is reallocated to the first stripe. Luo does not explicitly disclose storing cache data into a standby disk and, after the adjusting, loading the cache data from the standby disk into the first and second disk sets respectively. Regarding these limitations, Li discloses in Paragraphs [0042] and [0058] that cached data may be stored into a standby disk and from the standby disk the data may be loaded back into cache and then written to the storage disk. In this manner, disk data may be rebuilt in the case of power loss or other failure event including disk failure. Claim 13 is rejected on a similar basis as claim 1.

Claims 2-4, 6, 8-10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Li and further in view of Mori (US 2009/0271645).

Regarding claim 2, Luo further discloses, in the italicized portions, the method according to claim 1, wherein adjusting the at least one disk in the second disk set to the first disk set comprises: restarting the storage disk group and the buffer memory; and in response to that the number of disks in the first disk set is less than the threshold number of disks and a sum of the number of disks in the first disk set and the number of disks in the second disk set is greater than or equal to twice the threshold number of disks, adjusting at least one disk in the second disk set to the first disk set ([0032]). Herein, as previously indicated, it is disclosed that Luo determines if a disk from a second stripe may be reallocated to a first stripe without putting the second stripe into the same condition as the first stripe of there being too many failed drives present. As the stripes may be formatted to the same RAID level, this would mean both stripes require the same number of disks to service the level. In this manner, it would be obvious to one of ordinary skill in the art to recognize that the reallocation of a disk will occur when the sum of the disks from the first and second stripe are greater than or equal to the twice the threshold number of disks as both stripes will have a sufficient number of disks after the reallocation as determined. Luo and Li do not explicitly disclose restarting the storage disk group and buffer memory; however, regarding this limitation, Mori discloses in Paragraph [0135] “When the configuration of the storage apparatus 200 is changed, the changed configuration is reflected in the apparatus configuration information table 225, and the registered information is changed thereby. The timing of changing the apparatus configuration information table 225 may be upon the initial start or restart of the storage apparatus 200, addition or removal of the expanded chassis 410, insertion or removal of the disk device 250, creation or deletion of the RAID group 251 or the logical volume 252, usage of a spare disk, replacement of another conducting part, and so on.” Herein it is disclosed by Mori that restart of the system may be conducted in order to make changes to the configuration information regarding disk assignment in the system. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to restart the system in order to update system management information such that system may utilize current information regarding disk assignment for storage operations. Luo, Li and Mori are analogous art because they are from the same field of endeavor of managing storage disk groups.
Regarding claim 3, Li further discloses the method according to claim 2, further comprising: reloading the first part of data in the first disk set and the second part of data in the second disk set into the buffer memory as reloaded cache data ([0058]). Herein it is disclosed that the cached data is reloaded back into the cache component.
Regarding claim 4, Li further discloses the method according to claim 3, further comprising: based on a determination that the number of disks in the storage disk group has increased, restoring the adjusted first disk set and the adjusted second disk set to the first disk set and the second disk set before adjustment, based on the reloaded cache data in the buffer memory ([0058]). Herein it is further disclosed that after loading the data from the standby disk into cache, the data may then be flushed to the corresponding storage disk. Additionally, in Paragraph [0042], data written to persistent memory may then be written to the disk group. In context of Luo, this occurs after the reallocation of the storage disk.
Regarding claim 6, Li discloses the method according to claim 2, wherein the standby disk is a solid state disk for storing the cache data when the storage disk group and the buffer memory are restarted ([0056] It can be seen from the above depictions that according to the embodiment of the present disclosure, the persistent memory service provided by a cache component can be used to replace a journal space allocated on the storage disk in a conventional scheme. As compared with the conventional scheme as shown in FIG. 1, this scheme can reduce the number of times of reading/writing the storage disk while ensuring data consistency during the write operation, thereby reducing the response time of the write operation with respect to the disk array group in the degraded mode. This scheme can prominently improve an overall throughput while the disk array group is in the degraded mode. In addition, when the storage disk in the disk array is a flash memory drive or solid-state disk, the scheme can substantially reduce wear degree of the storage disk and thereby prolong the service life of the storage disk.). Herein it is disclosed that the storage disks used in the system, which includes the standby disk, may be a solid-state disk.
Regarding claim 8, Luo further discloses, in the italicized portions, the device according to claim 1, wherein adjusting the at least one disk in the second disk set to the first disk set comprises: restarting the storage disk group and the buffer memory; determining the number of disks in the first disk set; and in response to that the number of disks in the first disk set is less than the threshold number of disks and a sum of the number of disks in the first disk set and the number of disks in the second disk set is greater than or equal to twice the threshold number of disks, adjusting at least one disk in the second disk set to the first disk set ([0032]). Luo and Li do not explicitly disclose restarting the storage disk group and buffer memory; however, regarding this limitation, Mori discloses in Paragraph [0135] that restart of the system may be conducted in order to make changes to the configuration information regarding disk assignment in the system. Claim 8 is rejected on a similar basis as claim 2.
Regarding claim 9, Li further discloses the device according to claim 8, wherein the actions further comprise: reloading the first part of data in the first disk set and the second part of data in the second disk set into the buffer memory as the reloaded cache data ([0058]). Claim 9 is rejected on a similar basis as claim 3.
Regarding claim 10, Li further discloses the device according to claim 9, wherein the actions further comprise: based on a determination that the number of disks in the storage disk group has increased, restoring the adjusted first disk set and the adjusted second disk set to the first disk set and the second disk set before adjustment, based on the reloaded cache data in the buffer memory ([0058]). Claim 10 is rejected on a similar basis as claim 4.
Regarding claim 12, Li further discloses the device according to claim 8, wherein the standby disk is a solid state disk for storing the cache data when the storage disk group and the buffer memory are restarted ([0056]). Claim 12 is rejected on a similar basis as claim 6.
Regarding claim 16, Luo and Li further disclose in combination, in the italicized portions, the method according to claim 1, further comprising: after storing the cache data into the standby disk (Li [0042] and [0058]), restarting the storage disk group and the buffer memory; and in response to restarting the storage disk group, updating the number of disks in the first disk set; wherein adjusting the at least one disk is in response to the updated number of disks being less than the threshold number of disks (Luo [0024-25] and [0032]). Herein Luo discloses looping through the process for reassigning chunks to from one set to another. In this case, the process continues until either the number of chunks is assigned to address the critical state or there are insufficient disks to assign from one strip to the other. Luo and Li do not explicitly disclose restarting components; however, as previously cited, Mori discloses in Paragraph [0135] that the system may be reset when configuration changes are made in order to update system management information.



Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Li and further in view of Brennan et al. (US 2018/0095662).

Regarding claim 5, Luo and Li do not explicitly disclose the method according to claim 1, wherein each disk in the first disk set and each disk in the second disk set are nonvolatile random access memories and are configured with different backup battery units. Regarding the nonvolatile random access memories and backup battery units, Brennan discloses in Paragraphs [0020-0021] “[0020] The persistent storage resource 170 main include any number of storage drives 171 (also referred to as “storage devices” or “storage modules” herein) and any number of non-volatile Random Access Memory (NVRAM) devices (not shown). [0021] In some implementations, the NVRAM devices may be implemented with computer memory in the form of high bandwidth, low latency RAM. The NVRAM device is referred to as “non-volatile” because the NVRAM device may receive or include a unique power source that maintains the state of the RAM after main power loss to the NVRAM device. Such a power source may be a battery, one or more capacitors, or the like. In response to a power loss, the NVRAM device may be configured to write the contents of the RAM to a persistent storage, such as the storage drives 171.” Herein it is disclosed by Brennan that the disks may comprise NVRAM devices thereby providing fast access and data security via associated batteries which maintain data states after power loss. It would be obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to utilize the NVRAM devices as storage disks in order to take advantage of the performance capabilities providing by the operational structure of the devices. Li, Luo and Brennan are analogous art because they are analogous art because they are from the same field of endeavor of managing storage disk groups.
 Regarding claim 5, Luo and Li do not explicitly disclose the device according to claim 7, wherein each disk in the first disk set and each disk in the second disk set are nonvolatile random access memories and are configured with different backup battery units. Regarding the nonvolatile random access memories and backup battery units, Brennan discloses in Paragraphs [0020-0021] that the disks may comprise NVRAM devices thereby providing fast access and data security via associated batteries which maintain data states after power loss. Claim 11 is rejected on a similar basis as claim 5.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Li and further in view of Nair et al. (US 2013/0205166).

Regarding claim 14, Luo discloses, in the italicized portions, the method according to claim 1, wherein the first disk set and the second disk set are each constructed and arranged as a Redundant Array of Independent Disks (RAID) disk set ([Abstract] Managing a redundant array of independent disks (RAID) storage array involves assigning first and second stripes to span respective first and second sets of disks.); wherein the determination that the number of disks in the first disk set is less than the threshold number of disks indicates that the first disk set is offline due to a number of disks originally in the first disk set becoming unavailable; and wherein adjusting the at least one disk includes: calculating a number of replacement disks needed to turn the first disk set online; and assigning the calculated number of replacement disks from the second disk set to the first disk set ([0023] Block 700 of FIG. 7 represents a loop limit that iterates through each stripe in the group. At block 701, the stripe is tested to determine if it is in the critical state. If the stripe is critical, a retrieval of a new chunk from hot spares is attempted at block 702. This assumes the GetSpareChunk( )function returns null if no chunks are available from spares. At block 703 the new chunk is tested for null, and if not null, the stripe replaces a failed chunk at block 704 with the new chunk from hot spares. This involves updating the stripes metadata to include the new chunk, and rebuilding the failed chunk through redundancy info. [0024] If there are no more spares (block 703 returns ‘yes’), then at block 705 the controller attempts to retrieve a spare chunk from other stripes of the group that are in a fault tolerant state. An example implementation of the function in block 705 is shown in the flowchart of FIG. 9 and will be described in detail below. Similar to the function in block 702, the new chunk returned in the function of block 705 will be null if no stripes can spare a chunk, e.g., all are in degraded or critical mode. If a chunk can be found (block 706 returns ‘no’), then it is used for repair at block 704, the repair involving updating metadata of the critical stripe to include the new chunk and then rebuilding data onto the new chunk. If block 706 returns ‘yes,’ then the routine exits at block 707, because at this point neither the hot spares nor the other stripes have any chunks available for repair.). Herein it is disclosed by Luo that the system loops through determining what chunks may be reallocated from a second stripe to a first stripe to address a critical state. This is an extension of cited Paragraph [0032] wherein portions of operational disks from the second stripe is reallocated to the first stripe. Luo and Li address potential failure of a stripe but do not explicitly note that the first disk set, or stripe, is offline due to unavailable chunks. Regarding this aspect of the limitation, Nair discloses in Paragraph [0011] “When a RAID array has one or more hard drives fail, they have to be rebuilt. The IO operations that constitute rebuilding are rebuild IOs while the IO operations that are for ordinary non-rebuild operations, such as normal operation of the hard drives in the RAID group, are host IOs. In a RAID system, rebuild performance under host IO conditions is severely impacted. This occurs because rebuild operation requires a read of all remaining disks in the disk group, and each disk has to seek to service the rebuild operation. Add to this that each drive model has its own method to optimize its IO queue, often this method being proprietary, and reorders the IOs to minimize drive seeks. As a result, the rebuild IOs are severely impacted and suffer high latency, as they are usually the ones that get reordered most. This directly affects the rebuild performance, and the system can take 8-30 days to rebuild a mere 1 TB of data. Such Long rebuild times further exposes the RAID group to prolonged periods of degraded host IO performance, and opens the group to secondary or tertiary drive failures that can take the whole RAID group offline, with the potential loss of data.” Herein the number of drive failures may reach the point where the stripe is unusable according to the RAID setup of the stripe and there being an insufficient number of drives to service the redundancy. In this manner, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the disks are reassigned as disclosed by Luo when a group is determined to be offline as noted by Nair in addition to preemptively addressing a state where a group is in danger of going offline due to there being a number of disks in working condition to service a RAID level. Additionally, as noted in Luo, the system may loop to reassign enough chunks to properly address the failed chunks to service the RAID configuration. 
Regarding claim 15, Luo further discloses the method according to claim 14, wherein the first disk set and the second disk set are each constructed and arranged as a RAID 1 array; and wherein the method further includes setting the threshold number of disks equal to one ([0009] Various different RAID configurations are known that provide either increased performance (e.g., RAID level 0) or increased reliability (e.g., RAID levels 1, 5, 6, etc.). The multiple drives are presented as a logical volume that is treated by the host operating system as a single drive. For example, a RAID-1 setup presents two or more disks as a single disk, and the data is mirrored across all of the two or more disks such that in the event of the failure of one of the disks, the remaining one or more disks will have the previously stored data and continue to operate as a storage volume.). Herein it is disclosed that RAID configurations include RAID-1 wherein one disk is used as a redundancy disk for another disk. In this configuration, it would be obvious to one of ordinary skill in the art to recognize that the threshold number of disks may be set to one to indicate the one primary disk used in RAID-1 as having failed and therefore requiring the reassignment to replace the one failed disk in the RAID-1 configuration.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burton et al. (US 2003/0074527) – Paragraph [0038] wherein balanced disk assignment is disclosed.
Glynn (US 6,775,720) – wherein monitoring disk assignment to adaptor ports is disclosed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135